Citation Nr: 0613557	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

The record reflects that the veteran lacks the mental 
capacity to manage his own affairs.  


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. §§ 501(a), 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.353 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In September 2002, the veteran submitted his request to be 
reevaluated to determine if it was necessary for a third 
party to handle his VA benefits.  With that request the 
veteran submitted a form signed by a registered nurse.  
Although the RO did not send the veteran an appropriate 
letter outlining what evidence was necessary to support a 
finding of competency, the veteran clearly demonstrated he 
understood that a medical opinion was necessary to support 
any finding as to incompetency.  In Short Bear v. Nicholson, 
19 Vet. App. 341 (2005)(per curiam), the Court held that to 
the extent that any notice may have been inadequate with 
regard to timing, the appellant's actual knowledge of what 
was needed to substantiate her claim, prior to adjudication 
by the Board provided a meaningful opportunity to participate 
in the adjudication process.  Consequently, because the 
appellant had actual knowledge of what was required, any 
notice error was nonprejudicial.  

The RO arranged for the veteran to be evaluated and obtained 
the veteran's records of treatment.  In January 2003, the RO 
sent the veteran's custodian a letter informing him the 
finding of incompetency was confirmed.  The veteran submitted 
his notice of disagreement in February 2003.  A statement of 
the case was issued to the veteran in July 2003.  It included 
the regulations which outline the criteria for a finding of 
incompetency.  In October 2003, a supplemental statement of 
the case was issued to the veteran which included the newly 
adopted regulations at 38 C.F.R. § 3.159 incorporating VCAA.  
A January 2006 letter to the veteran has a handwritten 
notation indicating the veteran failed to appear for his 
scheduled hearing before a Member of the Board.  As the 
claims folder includes the veteran's records of treatment and 
a psychiatric evaluation addressing whether he is competent 
to handle his benefits, the Board is unable to see any 
benefit in remanding the claim to cure any defects in either 
the timing or content of VCAA notice to the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  For VA purposes, a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his 
affairs, including the disbursement of funds without 
limitation. 38 C.F.R. § 3.353(a) (2005). There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2005); see also 38 C.F.R. 
§ 3.102 (2005).

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c)(2005).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  

Factual Background and Analysis.  The veteran was afforded a 
VA psychiatric evaluation in conjunction with his claim for 
non-service connected pension in April 1993.  The evaluation 
revealed the veteran had a history of drinking quite a bit, 
taking cocaine, marijuana and IV heroin use.  In 1972, he was 
started on Prolixin with a diagnosis of chronic 
undifferentiated schizophrenia.  The veteran reported both 
seeing and hearing voices which were critical to him, had a 
lot of religiosity and persecutory religious ideas.  The 
veteran was living in a shelter.  Mental status examination 
revealed he was cooperative, goal-oriented, and oriented 
times three.  His affect was blunt and flat.  He was 
moderately severely depressed.  He was having active 
hallunications and delusions, even though he was taking 
Prolixin.  He was doing fair just to survive.  His intellect 
was low average and his memory only fair.  The VA physician 
stated the veteran was not competent to manage his own funds.  
The diagnostic impression was chronic undifferentiated 
schizophrenia, with only partial remission of symptoms with 
medication.  In addition, there was cocaine and alcohol 
abuse, by history.  The veteran was incapable of working or 
socializing.  

Based on the above evaluation, the RO in a June 1993 rating 
decision proposed that the veteran should be found 
incompetent under 38 C.F.R. § 3.103.  In a September 1993 
rating decision, the veteran was found to be incompetent for 
VA benefit purposes.  

The current appeal arises from a September 2002 Statement in 
Support of Claim submitted by the veteran.  The veteran 
requested that VA evaluate whether it was still necessary for 
a third party to handle his VA award.  He asserted that he 
was now fully capable of handling his financial affairs.  

The RO obtained and the Board has reviewed the veteran's VA 
records of treatment during the period from 1993 to the 
present.  The September 2000 VA mental health assessment is 
representative of the veteran's functioning during that 
period.  A September 2000 VA Mental Health assessment reveals 
the veteran was continuing to take Prolixin.  He also 
reported hearing persistent voices.  He had been in recovery 
from cocaine abuse for two weeks.  The veteran had a history 
of non-compliance with medications.  The veteran's hygiene 
was poor, he had soiled trousers, and was malodorous.  His 
speech was verbose and anxious,  He appeared mildly 
depressed.  His judgment was poor.  The diagnoses were 
paranoid schizophrenia, by history , cocaine dependence, 
alcohol abuse, and nicotine dependence.  A Global Assessment 
of Functioning (GAF) score of 40 was assigned with a GAF 
score of 45 for the last year.  In an addendum in September 
2000, it was noted that a chart review indicated a poor work 
history, heavy alcohol, cocaine, marijuana and heroin IV use.  
The veteran reported critical ongoing voices, even seeing an 
angel of light and a lot of religiosity and religious 
persecutory ideas.  The veteran had not been able to live on 
his own for many years with severe impairment in social, 
occupational, and relational areas.  

In compliance with the regulations that require a medical 
opinion to make a determination of incompetency, the RO 
arranged for the veteran to be evaluated in December 2002.  

The VA evaluation in December 2002 noted there was a long 
history of schizophrenia.  There had been multiple 
hospitalizations.  The veteran was currently living in a 
transitional home.  He reported hearing voices daily.  The 
veteran reported the voices were from Satan and from demons.  
He reported having quit cocaine, heroin and alcohol.  He last 
used alcohol in October 2002.  The veteran had been in prison 
for drug problems.  He was last in prison in 2000.  He had 
been unemployed since 1979.  He was receiving Social Security 
and VA benefits.  He currently had a weapons charge pending.  
The diagnoses included chronic undifferentiated 
schizophrenia, nicotine dependence, cocaine abuse in 
remission, and alcohol abuse in remission.  A GAF score of 45 
was assigned.  It was the VA physician's opinion that the 
veteran was not competent at that time.  

The veteran has submitted a SSA-787 Physician's/Medical 
Officer's Statement of the Patient's Capability to Manage 
Benefits, dated in September 2002.  In response to the 
question was the veteran able to manage or direct management 
of his own benefits, the registered nurse, checked "yes."  
No evaluation, treatment records or statement was attached to 
the form.  

The Board has concluded the preponderance of the evidence is 
against the claim for a finding the veteran is competent to 
manage his VA benefits.  The records of treatment and VA 
evaluations all consistently noted the veteran was actively 
psychotic even when compliant with his medications.  The 
veteran over the last 20 years has consistently been living 
in shelters, prisons or other accommodations provided to him 
by others.  He has consistently been unable to either provide 
a stable residence, consistent nutrition, and a safe 
environment as evidenced by the treatment records for injury 
and assault.  

The Board notes that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 
Vet. App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32). GAF scores ranging between 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  The GAF scores assigned have ranged from 40 
to 45.  

The statement from the registered nurse does not include any 
supporting records, diagnoses or statements.  The Board has 
placed greater weight on the history revealed in the VA and 
private treatment records and the opinion of the VA physician 
who evaluated the veteran in December 2002.  That evaluation 
included a review of the veteran's history.  

The Board has considered the statements of the veteran that 
he is no longer using alcohol and cocaine and is now able to 
manage his own funds.  Lay statements are insufficient to 
rebut a VA determination of incompetence.  Sanders v. Brown, 
9 Vet. App. 525, 529 (1996).  

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency found at  38 C.F.R. § 
3.353(d).  For the reasons stated above, the Board concludes 
that the medical evidence is clear, convincing and leaves no 
doubt as to the veteran's incompetency.  As such, the 
preponderance of the evidence is against his claim, and the 
incompetency finding should stand.




ORDER

Inasmuch as the veteran is incompetent for VA benefits 
purposes, the benefit sought on appeal is denied.



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


